UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1615


ADELINE COTTON RICKS,

                Petitioner,

          v.

NEWPORT NEWS SHIPBUILDING AND DRY DOCK COMPANY; DIRECTOR,
OFFICE OF WORKERS’ COMPENSATION PROGRAMS,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(08-0251; 08-0877; 09-0567)


Submitted:   December 23, 2010               Decided:   February 1, 2011


Before NIEMEYER and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Adeline Cotton Ricks, Petitioner Pro Se. Lawrence Philip Postol,
SEYFARTH SHAW, LLP, Washington, D.C.; Mark A. Reinhalter, UNITED
STATES DEPARTMENT OF LABOR, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Adeline     Cotton    Ricks       seeks   review    of    the   Benefits

Review Board’s decision and order affirming the administrative

law judge’s denial of black lung benefits pursuant to 30 U.S.C.

§§ 901-945 (2006).       Our review of the record discloses that the

Board’s    decision     is    based   upon     substantial     evidence       and    is

without reversible error.         Accordingly, we deny the petition for

review for the reasons stated by the Board.                     Ricks v. Newport

News    Shpbldg.,   Nos.      08-0251;    08-0877;     09-0567       (BRB    May    19,

2010).     We dispense with oral argument because the facts and

legal    contentions    are    adequately       presented      in    the    materials

before    the   court   and    argument       would   not   aid     the    decisional

process.

                                                                    PETITION DENIED




                                          2